849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel E. DOUGLAS, Quinrontes Q. James, Allen Barnett,Kelvin Roberson, Raymond Clark, Plaintiffs-Appellants,v.Dewey SOWDERS, et al., Defendants-Appellees.
No. 87-6340.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiffs' brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order filed on December 1, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.